Case 1:20-cr-00330-AJN Document 24 Filed 07/14/20 Page

DOCUMENT
ELECTRONICALLY FILED

  

DOC #:
DATE FILED: 7/14/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT AT
CRIMINAL PROCEEDING
GHISLAINE MAXWELL ; 20-cr-330 (AJN)
Defendant.
X

 

Check Proceeding that Applies

x Arraignment

| have been given a copy of the indictment containing the charges against me and have reviewed it with my
attorney. | understand that | have a right to appear before a judge in a courtroom in the Southern District
of New York to confirm that | have received and reviewed the indictment; to have the indictment read aloud
to me if| wish; to enter a plea of either guilty or not guilty before the judge; and to have an attorney beside
me as | do. By signing this document, | wish to advise the court that after consultation with my attorney |
willingly give up my right to appear in person before the judge for my arraignment. By signing this
document, | also wish to advise the court that | willingly give up any right | might have to have my attorney
next to me for my arraignment so long as the following conditions are met. | want my attorney to be able
to participate in the proceeding and to be able to speak on my behalf during the proceeding. | also want
the ability to speak privately with my attorney at any time during the proceeding if | wish to do so.

Date: Cshislate Maxsd Ley jat——

} | Jo |ae20 Signature of Defendant

Ghislaine Maxwell, by Christian R. Everdell, Esq.

 

Print Name
Bail Hearing

| am applying or in the future may apply for release from detention, or if not detained, for modification of
the conditions of my release from custody, that is, my bail conditions. | understand that | have a right to
appear in person before a judge in a courtroom in the Southern District of New York at the time that my
attorney makes such an application. | have discussed these rights with my attorney and wish to give up
these rights due to the COVID-19 pandemic so long as the following conditions are met. | request that my
attorney be permitted to make applications for my release from custody or for modification of the
conditions of my release, even though | will not be physically present. | also want the ability to speak
privately with my attorney at any time during the proceeding if | wish to do so.

Date: Ghislaine Haxwul\ / by /fxth—

4/i0|s020 Signature of Defendant { [

Ghislaine Maxwell, by Christian R. Everdell, Esq.

 

Print Name

Conference

 

 
Case 1:20-cr-00330-AJN Document 24 Filed 07/14/20 Page 2 of 2

| have been charged in an indictment with violations of federal law. | understand that | have a right to be
present at all conferences concerning this indictment that are held by a judge in the Southern District of
New York, unless the conference involves only a question of law. | understand that at these conferences
the judge may, among other things, 1) set aschedule for the case including the date at which the trial will
be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
excluded in setting the time by which the trial must occur. | have discussed these issues with my attorney
and wish to give up my right to be physically present at the upcoming conference. By signing this document,
| wish to advise the court that | willingly give up my right to be physically present at the upcoming
conference in my case on account of the COVID-19 pandemic so long as the following conditions are met.
| want my attorney to be able to participate in the proceeding and to be able to speak on my behalf during

the proceeding. !also want the ability to speak privately with my attorney at any time during the proceeding
if | wish to do so.

Ghis lavne Maxwell

Date: -
+]e}9020 Signature of Defendant

  

Ghislaine Maxwell, by Christian R. Everdell, Esq.

 

Print Name

| hereby affirm that ! am aware of my obligation to discusswith my client the charges contained in the indictment,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver
form. laffirm that my client knowingly and voluntarily consents to the proceedings being held in my client’s absence.
| will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of

the proceedings, if req ve.

Date: — eee ee

7 | to |3030 Signature of Defense Counsel

Christian R. Everdell

 

Print Name

Addendum for a defendant who requires services of an interpreter:

| used the services of aninterpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:

—

 

 

Date:
Signature of Defense Counsel
Ake igo 7/14/20
Accepted:
Signature of Judge
Date:

 

 
